DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Species 1, Figure 3, claims 1-3, 5, 7, 13, 15-18 and 20, with traverse in the reply filed on 11/8/22 is acknowledged. 
The traversal is made on the grounds that:
“The Office action, however, fails to provide any evidence and analysis such as an identification different classifications of the species and a rational basis to conclude that the different classifications mean a substantially different scope of searching…….Species 9, 10 and 11 refer to further details of the rear panel (Fig. 4) of the same circuit breaker. The Office action is apparently taking the position that there is a serious burden placed on the Office to examine claims directed to features observable on different sides of the same circuit breaker.“

Those arguments are not found to be persuasive, because Figures 3-8, 10-20 do not the circuit breakers.  Most of them are the pictures/features of squares, rectangulars, and circles.  Also, they all show difference structures.
For EX:
The structures and the locations of the element “1944” in figures 3, 4-7 are different. 
The structures and the locations of the element “1921 and 1922” in Figures 10-17 and 20 are different, which require different search at different areas (different classes and subclasses...etc...). 
More importantly, the examiner's examination time is very limited. There will be a serious burden by the examiner to search all the different inventions. Multiple searched strategies as well as multiple classes and subclasses need to be searched and as such the restriction requirement, and is therefore made FINAL.
However, during the examination, the examiner found that claims 3, 5, 7, 13, 15-18 and 20 do not read on the species 1, Figure 3, because the limitations of:
“a bicolor indicator”; “a first indicator and a second indicator and a third indicator”; “a button signal pin”, “display unit control signal pin”, “a main contact and an auxiliary contact”, “a monitoring machine”, “a signal backplane”, “two circuit breakers, “central controller” and “a communications module”, “a circuit of a power distribution system”…etc…” 
do not refer to figure 3 of the elected species 1, but belong to other species. 
Therefore, in the instant application, claims 1 and 2 have been examined and claims 3, 5, 7, 13, 15-18 and 20 have been further withdrawn from consideration.
A telephone call was made to Mr. Robert Wittmann on 12/2/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, In claim 1, “the main power circuit”, “the control signal”, “the control unit”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
This is an exemplary of the errors.  Applicant should carefully review the entire specification/drawings to fix this issue.
Use consistent phraseology to describe a component, part or element in the specification/drawings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al. (US 2016/0111878) in view of Dittmar et al. (US 2019/0308741).
	Regarding claim 1, Qureshi discloses a switch comprising:
a housing (12) comprising a front panel (16) and a rear panel (14) that are disposed opposite to each other (see par. [0081]), 
wherein the front panel is disposed with a power wiring port (see par. [0031]), 
Qureshi does not disclose the power interface and a signal interface.
Dittmar disclose a power unit comprising:
the power interface (706) and a signal interface (708, 512).
the power interface (706) are configured to be connected to a circuit of a power distribution system (200, 530), to provide a main power circuit; and 
an internal element (the elements in the housing) disposed inside the housing (202);
wherein the signal interface (708, 512) is internally and electrically connected to the internal element, and the signal interface (708, 512) is externally configured to be electrically connected to a control unit (ECU) disposed outside the housing (see par. [0029]); and 
a control signal (see par. [0031]) of the control unit (ECU) that is transmitted through the signal interface (708, 512) is used to implement working of the internal element (the elements in the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power interface (706) and a signal interface (708) as taught by Dittmar with Qureshi’s device for the purpose of providing electrical communication between the interface 516.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al. (US 2016/0111878) and Dittmar et al. (US 2019/0308741) in view of Gudgel et al. (2018/0076663).
Regarding claim 2, Qureshi and Dittmar do not disclose the panel is disposed with a button and a status display unit.
	Gudgel discloses a system comprising:
the front panel (110, 205) is disposed with a button (310, see par. [0042]) and a status display unit (315), 
the signal interface (205) is electrically connected to the button (310) and the status display unit (315), and the control signal (MCU) of the control unit (MCU) is transmitted to the button (310) and the status display unit (315) through the signal interface (205).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the button as taught by Gudgel wirh Qureshi’s device for the purpose of showing the various states of operations.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
December 13, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837